Judgment, Supreme Court, New York County (Stanley Parness, J.), entered February 19, 1993, which dismissed the CPLR article 78 petition seeking to have the New York City Department of Consumer Affairs’ Home Improvement Business Trust Fund voided as unauthorized and prohibited by law and seeking to recover the contributions made by petitioners and class members, unanimously affirmed, without costs.
Contrary to petitioners’ contention, the IAS Court properly determined that section 20-115 of the Administrative Code of the City of New York, which provides that the Department may require a bond "in a form and amount approved by the commissioner for the due observance of the * * * rules governing the conduct of licensed activities,” demonstrates that the Legislature intended to extend the protection available to victims of unfair practices by contractors as fully as possible, and expressly contemplated that compliance with this regulation might be achieved by methods other than a traditional *315bond. As the objected to Fund comports with the goals of the Administrative Code provision, the Department’s creation of the Fund did not exceed its authority. Concur—Sullivan, J. P., Rosenberger, Ellerin, Asch and Nardelli, JJ.